Citation Nr: 1826562	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-34 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an earlier effective date than February 11, 2011, for the grant of service connection for posttraumatic stress disorder (PTSD) and depressive disorder, NOS, with alcohol abuse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from April 1986 to November 2008.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran filed a claim of service connection for PTSD on October 31, 2008, and he separated from service on November 30, 2008.

2.  In a June 2009 rating decision, the RO denied entitlement to service connection for PTSD.

3.  A claim to reopen the claim of entitlement to service connection was received on February 11, 2011.

4.  During the one-year period following notice of the June 2009 denial of entitlement to service connection for PTSD, the RO was in constructive possession of a VA treatment record dated in December 2009 showing a diagnosis of adjustment disorder with mixed emotions.


CONCLUSION OF LAW

The criteria for an earlier effective date of  December 1, 2008, for the award of service connection for PTSD and depressive disorder, NOS, with alcohol abuse, have been met.  38 U.S.C. §§ 5103, 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.156(b), 3.159, 3.400 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110(a) (2012).

The effective date for the grant of service connection is the day following separation from active service or date entitlement arose if the claim is received within 1 year after separation from service; otherwise, it is the date of receipt of claim, or date entitlement arose, whichever is later.  Separation from service means separation under conditions other than dishonorable from continuous active service which extended from the date the disability was incurred or aggravated.  38 C.F.R. § 3.400(a)(2) (2017).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2017).  In addition, a communication received from a service organization, an attorney, or an agent may not be accepted as an informal claim if a power of attorney was not executed at the time the communication was written.

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a) (2017).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of §20.1304(b)(1) of this chapter, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2017).

Service connection for PTSD was denied in a June 2009 rating decision.  The Veteran did not submit a Notice of Disagreement within a year, and new evidence was not received within a year.  See 38 C.F.R. §§ 3.156(b), 20.201 (2017).  However, in April 2011, VA treatment records from December 2009 were associated with the claims file.  In December 2009, the Veteran had a mental health initial evaluation at which he reported intrusive thoughts, nightmares, and flashbacks related to his time in Iraq.  The Veteran was diagnosed with adjustment disorder with mixed emotions, rule out alcohol abuse, and rule out PTSD.  The treatment records include detailed discussion of symptoms related to military service, and do not indicate any cause of the adjustment disorder other than military service.  These records were in constructive possession of the RO in the one year period following the June 2009 rating decision.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

The U.S. Court of Appeals for Veterans Claims (Court) has held that claims for service connection for a mental health disability encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  The December 2009 treatment records show a diagnosis of adjustment disorder based on the Veteran's military service.  The claim for PTSD encompasses adjustment disorder.  See id.  Furthermore, at a May 2009 VA general medicine examination, it was noted that the Veteran had an upcoming VA treatment appointment do discuss stress and insomnia.

The December 2009 VA treatment records are not cumulative or redundant regarding whether the Veteran has an acquired psychiatric disability related to service.  There are no related treatment records prior to then, and the Veteran had not had a VA psychiatric examination prior to then.  Thus, the evidence is considered new and material, and pursuant to 38 C.F.R. § 3.400 (q)(1), the effective date for the grant of service connection for PTSD and depressive disorder, NOS, with alcohol abuse will be as though the June 2009 rating decision was not final. 

The RO received the Veteran's initial claim of service connection for PTSD on October 31, 2008, and the Veteran separated from service on November 30, 2008.  Therefore, entitlement to service connection for PTSD arose on December 1, 2008, the date after the Veteran separated from service.


ORDER

Entitlement to an effective date of December 1, 2008, for the award of service connection for PTSD and depressive disorder, NOS, with alcohol abuse, is granted.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


